HEAD, J.
We have no doubt that Chap. 14, Title 2, Part 3 of the Code of 1886, constitutes the only system of laws now obtaining in this State touching the remedy of quo tvarranto, or information in the nature of quo warranto. That system was manifestly intended to be, and is, a complete one, covering the whole subject, taking' the place of the common law remedy. We perceive nothing in our constitution limiting the power of the law-making department of the government to make this substitution of systems. Indeed, the statutory system preserves, substantially, the principles of the common law remedy, only regulating, as was within perfect legislative, competency, by whom, in whose names and behalf, and by what procedure public and private rights, which the common law information was adequate to redress, should be set on foot and adjudicated. The stat*174■qtory system gives ample protection to the public, and to private claimants of public offices, and its requirements must be observed when the redress which quo warranto gives is desired to be invoked.
It is not claimed by the relator, nor is this proceeding instituted under the statute. It does not meet the statute requirements as to parties and procedure.
The ruling of the city court was correct, and its judgment is affirmed.
Affirmed.